Order, entered on October 24, 1962, denying respondent-appellant’s motion to stay arbitration, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant; the matter is remanded for a hearing upon the issues of coverage raised by respondent-appellant; and arbitration is stayed pending determination of such issues. As petitioner-respondent’s notice of intention to arbitrate fails to meet the requirements of subdivision 2 of section 1458 of the Civil Practice Act, the 10-day limitation period therein provided is inapplicable (Matter of Double E Food Markets v. Beatson, 18 A D 2d 976; and, see, CPLR, § 7503, subd. [e]). Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.